Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/22 has been entered.
 
Claims 1-7, 10-19 and 22-24 are pending.  Claims 1 and 13 were amended.

Response to Amendment



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-19 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The independent claims 1 and 13 are explicitly written from the point of view of the first computing entity and the functions that it performs.  The amendments state that first sensitive information is received from the first computing entity.  The specification discloses that when the first computing entity receives first sensitive information, it did so because a client device sent the first sensitive information.  See for example paragraph 0067.  In the specification, the first connector of the first computing environment receives the sensitive data from the client device.  Paragraph 0068 does disclose the sensitive data may come from another device but it cannot be the same device that receives it.  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-7, 10-19 and 22-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 
Claims 1 and 13 are written from the point of view of the first computing entity and the functions that it performs.  The amendments state that first sensitive information is received from the first computing entity.  This creates the confusion that the first computing entity is both the sender and receiver of the sensitive data.  This does not make sense and is not supported by the original specification as mentioned above.  For purposes of examination the claim is interpreted such that a client device sends the first sensitive information as previously claimed.  Appropriate correction is required.


Response to Arguments
Applicant’s arguments directed towards the placement of the key and new amendments pertaining to the trusted internal and untrusted external computing environments with respect to prior art Chaves have been fully considered and are persuasive.  The prior art rejection of claims 1-7, 10-19 and 22-24 has been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120321086 receives/stores encrypted key shares, of the client’s key, from third parties.  The encrypted key shares are encrypted with the public keys belonging the third parties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Friday, 9:30am - 5:30pm, EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431